Citation Nr: 0428441	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

Service records included in the claims file verify that the 
veteran had over 7 years, 8 months active duty service ending 
in January 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was timely received in June 2003.  

In June 2004, the veteran testified at a Board hearing at the 
RO.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that a letter from a 
private medical doctor was received in July 2004.  This 
evidence has not been considered by the RO and the appellant 
has not waived initial RO consideration of this evidence.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under the 
circumstances, the Board may not properly proceed with 
appellate review until the new evidence has been reviewed by 
the RO. 

During his June 2004 hearing, the veteran testified that his 
hearing loss was due to noise exposure in service from combat 
rifle range training, flying on helicopters and driving 
trucks.  The veteran indicated that he was not given ear 
protection.  The veteran also claimed that he had noise 
exposure from working in a warehouse where there was noise 
from gas and electric forklifts and tractor trailers.  The 
veteran's DD 214s show that he was a motor vehicle operator 
and a lifting/loading equipment operator.  Although the 
veteran's service medical records do not show hearing loss, a 
March 1981 audiogram report shows results consistent with 
hearing loss disability.  Given the nature of the veteran's 
claimed noise exposure in service and this medical evidence 
showing hearing loss around 14 months after separation from 
service, the Board believes that a VA examination and 
etiology opinion is required to comply with 38 C.F.R. 
§ 3.159(c)(4) (2004). 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature, extent and etiology of any hearing 
loss found on examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All examination findings 
should be clearly reported.  After 
reviewing the claims file (to specifically 
include service medical records, the 
report of examination in March 1981, and 
private medical opinions dated in July 
2002 and July 2004) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hearing loss 
is related to the veteran's active duty 
service, to include any noise exposure 
during such service.  A detailed rationale 
for all opinions expressed should be 
furnished. 

3.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  Unless 
the benefit sought is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



